UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2136


In re: ERIC V. DRAKE,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:19-cv-02669-ELH)


Submitted: March 12, 2020                                         Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eric V. Drake, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Drake petitions for a writ of mandamus alleging that the district court

improperly failed to issue summonses in his civil case. He seeks an order from this court

issuing summonses and replacing the district court judge and clerk of court. Our review

of the district court’s docket reveals that the district court dismissed Drake’s complaint and

transferred his claims against the Texas entities to the U.S. District Court for the Eastern

District of Texas. Accordingly, although we grant leave to proceed in forma pauperis, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2